EXHIBIT Certification pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley act of In connection with the Quarterly Report of Teliphone Corp (the “Company”) on Form 10–Q for the period ended December 31, 2009, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, George Metrakos, Principal Financial and Accounting Officer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes–Oxley Act of 2002, to the best of his knowledge, that: 1.
